Citation Nr: 9911944	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-34 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran had verified military service from February 1969 
to August 1972 and from October 1979 to October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa.

The Board observes that the veteran initiated an appeal of 
the RO's October 1997 denial of his claim for a compensable 
evaluation for dermatophytosis.  However, during his November 
1997 VA hearing, the veteran withdrew this claim from 
appellate status.  See 38 C.F.R. § 20.204 (1998).  The Board 
also notes that the RO listed the issue of entitlement to a 
total disability rating, based on individual unemployability 
and due to service-connected disabilities, in two 
Supplemental Statements of the Case issued in June 1998.  
However, the Board observes that the veteran has not, to 
date, indicated disagreement with the June 1998 rating 
decision denying this benefit.  The Board would point out 
that the veteran may still initiate an appeal of this 
decision in accordance with 38 C.F.R. § 20.200 (1998).

Additionally, the Board notes that the veteran, in his 
December 1997 Substantive Appeal, requested a hearing before 
a member of the Board.  However, in a statement received by 
the RO in July 1998, he withdrew this request.  See 38 C.F.R. 
§ 20.704(e) (1998).

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's PTSD is productive of disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships; however, 
his overall disability from PTSD has not been shown to be 
more than moderate in degree.

3.  With regard to hypertension, there is no evidence showing 
that the veteran's diastolic pressure is predominantly 110 or 
more, or that his systolic pressure is predominantly 200 or 
more.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 
(1998).

2.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic 
Code 7101 (1998); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation and are 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a service-connected 
condition has become more severe is well grounded when the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claims under 38 U.S.C.A. § 5107(a) (West 1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).


II.  PTSD

The RO initially granted service connection for PTSD in a 
June 1987 rating decision in light of the veteran's receipt 
of the Combat Infantryman Badge and a December 1986 VA 
examination report containing a diagnosis of PTSD.  A 10 
percent evaluation was assigned, effective September 1986.  
The RO increased this evaluation to 30 percent, effective 
October 1989, in a May 1990 rating decision in light of an 
October 1989 VA examination report indicating increased 
symptomatology.  This evaluation was increased to 50 percent, 
effective March 1995, in a May 1995 rating decision in light 
of an April 1995 VA examination report indicating an increase 
in the severity of the veteran's PTSD symptoms.  The 50 
percent evaluation has since remained in effect and is at 
issue in this case.

The veteran was hospitalized for polysubstance abuse and PTSD 
in May 1997.  During this hospitalization, he indicated that 
he had "some moderate problems with relationships, but 
nothing that he felt was out of control."  The veteran was 
treated for these problems during this hospitalization, but 
the hospitalization report indicates such relapse triggers as 
a negative attitude, boredom, and loneliness.

The veteran underwent a VA psychiatric examination in August 
1997.  During this examination, the veteran reported symptoms 
including flashbacks, irregular sleep patterns, persistent 
guilt and shame, low self-esteem, avoidant behavior, extreme 
irritability, poor control of anger, temper outbursts, and 
hyperalertness or hypervigilance when with others.  His 
difficulty in relating to others and his poor control of 
anger were noted to have led to his abrupt resignation from 
his job as a mail clerk.  He was then taking 40 milligrams 
(mg.) of Prozac and 10 mg. of BuSpar per day.  The 
examination revealed the veteran to be "preoccupied and 
depressed."  His speech was coherent and relevant, and he 
showed no evidence of looseness of associations or flight of 
ideas.  He talked freely and readily admitted to a chronic 
state of depression and dysphoria when around people in both 
work and social situations.  Also, he felt guilty about his 
Vietnam experiences.  He appeared to experience ideas of 
reference and paranoid thoughts, but reality testing was 
otherwise intact.  He was oriented as to time, place, and 
person, and his memory for recent or remote events was 
intact.  The diagnoses were moderately severe and chronic 
PTSD and polysubstance abuse, and a current Global Assessment 
of Functioning (GAF) score of 60 was assigned.

VA therapy records dated from August to November of 1997 
indicate some improvement, although the veteran continued to 
struggle with low self-esteem.  An October 1997 record 
indicates that the veteran's sleep was variable, but his mood 
was "ok."  A subsequent record from that month reflects 
that the veteran was more depressed, irritable, and 
suspicious following the death of his step-father.  

During his November 1997 VA hearing, the veteran indicated 
that he was no longer able to function in an occupational 
setting and that he had a very difficult time with personal 
relationships.  He testified that he had very few friends and 
was essentially homeless and living at the local YMCA.  

As the veteran's current claim was received by the RO in July 
1997, the applicable diagnostic code in this case is 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1998).  Under this 
section, a 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

The Board has considered the recent medical evidence of 
record but finds no basis for an evaluation in excess of 50 
percent for the veteran's PTSD.  According to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), the GAF score 
of 60 assigned by the examiner who examined the veteran in 
August 1997 reflects moderate symptoms (e.g., a flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  The Board observes that the veteran appears to 
have some degree of difficulty in adapting to stressful 
circumstances, notably those which involve social 
interaction.  However, none of the other criteria for a 70 
percent evaluation for PTSD under Diagnostic Code 9411 are 
reflected in the recent evidence of record, even assuming 
that all of the veteran's symptomatology is secondary to PTSD 
and not substance abuse.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (when it is not possible to separate the 
effects of a nonservice-connected condition from those of a 
service-connected condition, reasonable doubt should be 
resolved in the appellant's favor with regard to the question 
of whether certain signs and symptoms can be attributed to 
the service-connected condition).  Moreover, the Board would 
point out that such symptoms as disturbances of motivation 
and mood and difficulty in establishing and maintaining 
effective work and social relationships are consistent with 
the currently assigned 50 percent evaluation.  Significantly, 
none of the veteran's examiners has indicated that the 
veteran's PTSD renders him unable to obtain and retain 
employment.

Overall, the Board has considered all of the recent evidence 
of record but concludes that the schedular criteria for an 
evaluation in excess of 50 percent for PTSD have not been 
met.  Therefore, the veteran's claim for that benefit is 
denied.  The Board has considered the doctrine of reasonable 
doubt in this case.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 1991); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Hypertension

The RO initially granted service connection for hypertension 
in a September 1984 rating decision in light of in-service 
elevated blood pressure readings and a diagnosis of arterial 
hypertension from a May 1984 VA examination report.  A 10 
percent evaluation was assigned, effective from February 
1984, and this evaluation has since remained in effect and is 
at issue in this case.

The veteran underwent a VA hypertension examination in August 
1997.  His blood pressure was 132/80 in the right arm sitting 
position, 130/80 in the left arm sitting position, and 128/76 
in the right arm recumbent position.  The diagnosis was 
labile hypertension, without evidence of end-organ damage and 
of unknown etiology.  The examiner further commented that 
there was no evidence of cardiovascular disease or of heart 
disease in particular, and he noted that the veteran had a 
labile elevation of blood pressure that might or might not 
have been diagnosable as essential hypertension.  At the 
current time, there was no functional impairment or 
limitation with respect to the veteran's blood pressure.

A September 1997 VA treatment record indicates a blood 
pressure reading of 138/94, with a repeat blood pressure 
reading of 122/78 after the administration of medication.  

During his November 1997 VA hearing, the veteran noted that 
he was currently on medication for his hypertension.

The Board notes that, by regulatory amendment effective 
January 12, 1998, substantive changes were made to the 
schedular criteria for evaluating cardiovascular disorders, 
including hypertension, as set forth in 38 C.F.R. § 4.104.  
See 62 Fed. Reg. 65207-65224 (1997).  Where a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, in Rhodan v. West, 12 Vet. App. 
55 (1998), the United States Court of Appeals for Veterans 
Claims (Court) noted that, where compensation is awarded or 
increased "'pursuant to any Act or administrative issue, the 
effective date of such an award or increase ... shall not be 
earlier than the effective date of the Act or administrative 
issue.'"  Id. at 57.  See 38 U.S.C.A. § 5110(g) (West 1991).  
As such, the Court found that this rule prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law.

Under the criteria of 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997), effective prior to January 12, 1998, a 10 percent 
evaluation was warranted for diastolic pressure of 
predominantly 100 or more, while a 20 percent evaluation was 
in order for diastolic pressure of predominantly 110 or more, 
with definite symptoms.  If continuous medication was shown 
to be necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent was assigned.  Id.

Under the revised criteria of 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1998), effective as of January 12, 1998, a 10 
percent evaluation is warranted for diastolic pressure of 
predominantly 100 or more or systolic pressure of 
predominantly 160 or more; a 10 percent evaluation is also 
the minimum evaluation for an individual with a history of 
diastolic pressure of predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
is warranted for diastolic pressure of predominantly 110 or 
more, or systolic pressure of predominantly 200 or more.

In this case, the Board finds no recent medical evidence of 
diastolic pressure of predominantly 110 or more, or systolic 
pressure of predominantly 200 or more.  In fact, the highest 
blood pressure reading during the pendency of this appeal was 
138/94, from September 1997.  As such, the schedular criteria 
for an evaluation in excess of 10 percent for hypertension 
have not been met.  Therefore, the preponderance of the 
evidence is against the veteran's claim for that benefit.  
The Board has considered the doctrine of reasonable doubt in 
this case.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); see also 
Gilbert v. Derwinski, 1 Vet. App. at 55.

IV.  Application of 38 C.F.R. § 3.321(b)(1) (1998)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected PTSD and hypertension have 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1998).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

